     Case 3:17-cv-02351-L-BH Document 10 Filed 06/02/20                                Page 1 of 2 PageID 98



                               IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

MARCELLO LACRAIG GIBBS,                                      §
#033465,                                                     §
                                                             §
         Plaintiff,                                          §
v.                                                           §    Civil Action No. 3:17-CV-2351-L-BH
                                                             §
ELMER TANNER; DR. GRADY-SHAW;                                §
and LINDA HULLETT,                                           §
                                                             §
         Defendants.                                         §

                                                        ORDER

         On April 9, 2020, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 8) was entered, recommending that the court dismiss this case

as frivolous and failure to state a claim pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). The

magistrate further recommends that dismissal of this case count as a “strike” or “prior occasion”

under 28 U.S.C. § 1915(g). No objections to the Report were filed by Plaintiff.*

         After reviewing the pleadings, record in this case, and Report, the court determines that the

findings and conclusions of the magistrate judge are correct, and accepts them as those of the court.

Accordingly, the court dismisses with prejudice this action as frivolous and failure to state a claim

pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). Further, dismissal of this case shall count

as a “strike” or “prior occasion” under 28 U.S.C. § 1915(g).

         *
           The docket sheet indicates that all court orders, including the Report, have been mailed to Plaintiff at 300 West
2nd Avenue, Corsicana, Texas, 75110, instead of the return address listed on all of Plaintiff’s filings—312 West 2nd
Avenue, Corsicana, Texas, 75110. Although the Report was returned as “undeliverable” (Doc. 9), the docket sheet
indicates that Plaintiff previously responded to the Questionnaire sent to him at 300 West 2nd Avenue, and he has not
notified the court of any change of address as required by the instructions provided to him on September 5, 2017 (Doc.
2). The court, therefore, determines that Plaintiff was provided with sufficient notice of the Report, such that it is not
necessary to have the clerk of the court mail the Report to the 312 West 2nd Avenue address in Corsicana, Texas, before
ruling on the recommendation in the Report.

Order – Page 1
  Case 3:17-cv-02351-L-BH Document 10 Filed 06/02/20                   Page 2 of 2 PageID 99



       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. 24(a)(3). In support of this certification, the court

accepts and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and

n.21 (5th Cir. 1997). The court concludes that any appeal of this action would present no legal point

of arguable merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983). In the event of an appeal, Plaintiff may challenge this certification by filing a separate

motion to proceed in forma pauperis on appeal with clerk of the United States Court of Appeals for

the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. 24(a)(5).

       It is so ordered this 2nd day of June, 2020.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
